Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2. 	Claims 13, 16 - 19 are allowed. Claims 1-12, 14-15 are cancelled.
3. 	The following is an examiner’s statement of reasons for allowance:
4. 	Applicants invention is drawn to a user terminal and a radio communication method 
capable of properly controlling a CSI measurement resource and/or CSI reporting in a case of adopting a structure different from the existing LTE systems to perform communication. 

The Applicants independent claim 13 recites, inter alia a terminal comprising:
 a receiver that receives a higher layer parameter indicating a configuration of a semi-persistent channel state information (SP-CSI) reporting; and 

a processor that controls the SP-CSI reporting based on one of a downlink control information for activation of the SP-CSI reporting on a physical uplink shared channel (PUSCH) and a medium access control (MAC) control element (CE) for activation of the SP- CSI reporting on a physical uplink control channel (PUCCH)z 

wherein the higher layer parameter further indicates a configuration of an SP-CSI resource, and the processor controls measurement of the SP-CSI resource based on a second MAC CE for activation of the SP-CSI resource, and
 
wherein the processor determines a start timing of the SP-CSI reporting corresponding to the MAC CE based on a fixed duration, and the processor determines a start timing of the SP-CSI resource corresponding to the second MAC CE based on the fixed duration of time.  


The Applicants independent claim 13 comprises a particular combination elements which is neither taught nor suggested by prior arts. 
Regarding claim 13 prior art Onggosanusi et al. [US 20170195031 A1] discloses in para [0157] semi-persistent CSI-RS resource allocation schemes are applicable for aperiodic CSI-RS. Alternatively, these schemes can also be applied to periodic CSI-RS (that which is associated with subframe configuration in CSI-RS resource configuration--such as subframe offset and periodicity). When applied to periodic CSI-RS, each of the two schemes can be used to start/activate or stop/deactivate CSI-RS measurement at a UE. 
For the first embodiment, a DCI field in an UL grant or a DL assignment is used to signal the start or the stop of CSI measurement associated with a selected CSI-RS resource. For the second embodiment, the CSI-RS resource reconfiguration MAC CE is 
And further also prior art Guo et al.  [US 20180219664 A1] discloses in para  [0098], the UE can be configured to report the multi-level CRI report in a mixed signaling manner; the UE can report the 1st level CRI report in RRC signaling and the UE can report the 2nd level CRI report in MAC-CE and/or L1 signaling (e.g., UCI).

However, prior art of records Onggosanusi and Guo   does not teach  
wherein the processor determines a start timing of the SP-CSI reporting corresponding to the MAC CE based on a fixed duration, and the processor determines a start timing of the SP-CSI resource corresponding to the second MAC CE based on the fixed duration of time.

	Therefore, independent claims 13, 17, 18 and 19 are allowed for these above reasons. The respective dependent claims of independent claims 13 are also allowed. 
	
Conclusion

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Frenne et al. [US 20180091992 A1] Dynamic CSI reporting type
Dinan et al. [US 20170078997 A1] Synchronization of Unlicensed Cell Reception of a Wireless Device
Onggosanusi et al.  [US 20170311296 A1] Method and Apparatus for Enabling Uplink MIMO
Ng et al. [US 20180219606 A1] Beam management of downlink data channel and downlink control channel for 5G next radio systems

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATIQUE AHMED/Primary Examiner, Art Unit 2413